Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 5/28/2019.  
Claims 1-4 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The claim 4 recites load as R.  It is vague and indefinite.  It is not defined what kind of load it is.   There’s no unit.  If it is weight, it may be Kg.   If it is heat, it may be degree of calorie.   If it is electric load, it may be watt or VA.   If it is mechanic power, it may be Joule.   See EP report in IDS on 10/12/2020.  
Claim defines the second electrode or the fourth electrode is moving in a linear direction with balanced force.  It is said predetermined direction where electrodes are aligned.   A resonant angular frequency is rotational concept.  Hence, this value should be zero.  The equation does not define a value. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over ASHIZAWA et al (WO 2015019919 A1, it is US 2016/0204716 A1, IDS).   

As for claim 1, ASHIZAWA discloses a vibrational energy harvester element (preamble, effect of intended use), comprising: 
a first electrode (30, upper, Fig. 1); 
a second electrode (400, upper) that moves in a predetermined direction (x-axis) with respect to the first electrode; 
a third electrode (300, lower); 
a fourth electrode (400, lower) that moves in the predetermined direction with respect to the third electrode; and 
a support portion (6) that supports the second electrode and the fourth electrode so that they are movable along the predetermined direction; and 
wherein: the first electrode and the third electrode are disposed along the predetermined direction; 
at least one of facing surfaces of the first electrode and the second electrode, and at least one of facing surfaces of the third electrode and the fourth electrode, are electrically charged (inherent by applied voltage, Fig. 2); and 
the support portion supports the second electrode and the fourth electrode in a state in which electrostatic force (see title, abstract, etc.) between the first electrode and the second electrode, and 
Figs. 1 and 3 shows gaps between the third electrode and the fourth electrode are balanced during the moving along the predetermined direction.  It would have been obvious the electrostatic force between the third electrode and the fourth electrode are balanced along the predetermined direction.
Preamble, vibrational energy harvester element, is has been considered but regarded not a limitation since the claim limitation does not appear to breathe life into the preamble, and considered as an intended use. 
It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have the vibrational energy harvester element as claimed for maintaining stable positions.  

As for claim 2, ASHIZAWA discloses the vibrational energy harvester element according to claim 1, wherein, support rigidity along the predetermined direction is lower than support rigidity along direction different from the predetermined direction, among support rigidities with which the support portion supports the second electrode and the fourth electrode (because the support is flexible only to predetermined direction such that the electrodes are maintains constant gaps).  

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over ASHIZAWA in view of FUJITA et al (WO 2016129597 A1, IDS).   
As for claim 3, ASHIZAWA failed to teach the vibrational energy harvester element according to claim 1 further comprising a load that is connected to the first electrode and to the third electrode, and wherein the load is driven by electrical power obtained from power generation due to change of electrostatic capacitance caused by relative displacement between the first electrode and the second electrode, and from power generation due to change of electrostatic capacitance caused by relative displacement between the third electrode and the fourth electrode.  
FUJITA discloses vibrational energy harvester element, and wherein (Fig. 16) [0046] shows load (320) is driven by electrical power obtained from power generation due to change of electrostatic capacitance caused by relative displacement between the first electrode (302) and the second electrode (303).   
This is reverse use of the vibration power generation device into the power generation operation, well-known in the art.   
Combining teachings of ASHIZAWA with that of FUJITA, it would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to have a load that is connected to the first electrode and to the third electrode, and from power generation due to change of electrostatic capacitance caused by relative displacement between the third electrode and the fourth electrode.  

	As for claim 4, it is interpreted seek of an optimum value.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the vibrational energy harvester element according to claim 3, wherein the load has a value R given by Equation (1) below, in which the electrostatic capacitance of the second electrode or the fourth electrode is C.sub.0, and a resonant angular frequency of the second electrode or the fourth electrode is ω.sub.0:  R=2/(C.sub.0 ω.sub.0) (1), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/Primary Examiner, Art Unit 2834